

115 HR 2898 IH: RAC Reform Act of 2017
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2898IN THE HOUSE OF REPRESENTATIVESJune 13, 2017Mr. O'Halleran (for himself and Mr. Westerman) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Secure Rural Schools and Community Self-Determination Act of 2000 to modify the
			 appointment and composition of resource advisory committees.
	
 1.Short titleThis Act may be cited as the RAC Reform Act of 2017. 2.Composition and appointment of resource advisory committees (a)In generalSection 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking The Secretary concerned and inserting The applicable department official; and
 (B)in paragraph (3) by striking the Secretary concerned and inserting the applicable department official; (2)in subsection (b)(6), by striking the Secretary concerned and inserting the applicable department official;
 (3)in subsection (c)— (A)in the subsection heading, by striking by the Secretary and inserting by the applicable department official;
 (B)in paragraph (1)— (i)in subparagraph (A), by striking The Secretary concerned, and inserting Except as provided in subparagraph (C), the applicable department official;
 (ii)in subparagraph (B), by striking The Secretary concerned and inserting Except as provided in subparagraph (C), the applicable department official; and (iii)by adding at the end the following new subparagraph:
							
 (C)ExceptionFor purposes of applying the 4-year term limit under subparagraphs (A) and (B) to a member of a resource advisory committee, the applicable department official shall not count as a year of the member’s term any year of service the majority of which was served during a fiscal year for which the budget of the resource advisory committee was less than $1,000,000.;
 (C)in paragraph (2), by striking The Secretary concerned and inserting The applicable department official; (D)in paragraph (4), by striking The Secretary concerned and inserting The applicable department official; and
 (E)by adding at the end the following new paragraph:  (6)Applicable department official definedIn this section, the term applicable department official means—
 (A)with respect to Federal land described in section 3(7)(A), the applicable Regional Forester; and (B)with respect to Federal land described in section 3(7)(B), the applicable Bureau of Land Management State Director.;
 (4)in subsection (d)— (A)in paragraph (1), by striking 15 members and inserting 9 members;
 (B)in paragraph (2), by striking 5 persons each place it appears and inserting 3 persons; and (C)by striking the Secretary concerned both places it appears and inserting the applicable department official; and
 (5)in subsection (f)— (A)by striking the Secretary concerned and inserting the applicable department official; and
 (B)by striking the Secretary and inserting the applicable department official. (b)Conforming amendmentSection 201(3)(A) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121(3)(A)) is amended by inserting or applicable department official (as defined in section 205(c)(6)) after Secretary concerned.
			